Case: 13-11657       Date Filed: 03/17/2014       Page: 1 of 4


                                                                      [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                            ___________________________

                                    No. 13-11657
                            ____________________________

                          D.C. Docket No. 1:10-cv-03102-WSD


SHERRYL HUTCH COKER,

                                                           Plaintiff-Appellant,

                                            versus


METROPOLITAN ATLANTA RAPID TRANSIT AUTHORITY (“MARTA”),

                                                           Defendant-Appellee.

                             ____________________________

                      Appeal from the United States District Court
                           for the Northern District of Georgia
                           _____________________________

                                      (March 17, 2014)


Before WILSON, Circuit Judge, MIDDLEBROOKS, * and ALBRITTON,**
District Judges.


        * Honorable Donald M. Middlebrooks, United States District Judge for the Southern
District of Florida, sitting by designation.
        ** Honorable W. Harold Albritton, United States District Judge for the Middle District of
Alabama, sitting by designation.
              Case: 13-11657     Date Filed: 03/17/2014    Page: 2 of 4


PER CURIAM:

      Sherryl Hutch Coker sued the Metropolitan Atlanta Rapid Transit Authority

(“MARTA”) in 2010 for gender-based employment discrimination in violation of

Title VII. Coker claimed that MARTA discriminated against her by hiring a man for

a newly-created position instead of her. In particular, Coker claimed that her

supervisor, who made the hiring decision, told her that the selected candidate “was a

male Asian, from Seattle, Washington, would bring diversity to the office.” Coker

inferred from this statement that her supervisor had chosen the selected candidate

because he was male.

      On March 19, 2013, the district court granted summary judgment on all of

Coker’s claims. Coker appealed the district court’s decision, arguing that the district

court erred in deciding that the supervisor’s statement did not constitute direct

evidence of discrimination and that, even if not direct evidence, the statement did not

combine with other evidence sufficiently to create a genuine issue of material fact on

whether MARTA’s proffered legitimate, nondiscriminatory reasons for not

selecting Coker were pretext for discrimination.

      This court reviews the district court’s grant of summary judgment de novo.

Rojas v. Florida, 285 F.3d 1339, 1341 (11th Cir. 2002) (per curiam). We review all

inferences reasonably drawn from the evidence in a light most favorable to the


                                          2
              Case: 13-11657     Date Filed: 03/17/2014   Page: 3 of 4


nonmovant. White v. Mercury Marine, Div. of Brunswick, Inc., 129 F.3d 1428, 1430

(11th Cir. 1997).

      A plaintiff has the burden of proving discrimination in a Title VII case, and he

or she may establish a claim by direct evidence or by circumstantial evidence.

Hinson v. Clinch Cnty., Ga. Bd. of Educ., 231 F.3d 821, 827 (11th Cir. 2000).

“Direct evidence is that which shows an employer’s discriminatory intent ‘without

any inference or presumption.’” Id. (quoting Standard v. A.B.E.L. Servs., Inc., 161
F.3d 1318, 1330 (11th Cir. 1998)). The statement must show that the employment

decision at issue was motivated by the protected characteristic, and “‘only the most

blatant remarks, whose intent could be nothing other than to discriminate on the

[protected classification]’ are direct evidence of discrimination.” Scott v. Suncoast

Beverage Sales, Ltd., 295 F.3d 1223, 1227–28 (11th Cir. 2002) (alteration in

original) (quoting Damon v. Fleming Supermarkets of Fla., Inc., 196 F.3d 1354,

1359 (11th Cir. 1999)). Coker has provided no evidence of the context of the

supervisor’s statement in this case. In particular, the evidence does not show the

statement to have been made in response to a question as to why the other person

was hired instead of Coker, and there is no evidence as to whether the statement

related in any other way to the supervisor’s hiring decision. The court would have to

infer or presume that the statement related to the employment decision at issue in


                                          3
              Case: 13-11657     Date Filed: 03/17/2014    Page: 4 of 4


this case. Thus, the statement is not direct evidence of discrimination.

      Further, as to a circumstantial claim, after a thorough de novo review and

consideration of the record, the parties’ briefs, and the oral arguments of counsel, we

find that Coker has failed to present sufficient evidence to create a genuine issue of

material fact as to pretext. We further find that MARTA is entitled to judgment

based on the facts before the court. Thus, the district court’s grant of summary

judgment in favor of MARTA is

      AFFIRMED.




                                          4